Case 1:21-cv-01015-SOH-BAB Document 31               Filed 08/19/21 Page 1 of 1 PageID #: 218




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

 MARCO GUIRLANDO                                                                     PLAINTIFF

 v.                                   Case No. 1:21-cv-1015

 OUCHITA COUNTY JAIL, et al.                                                     DEFENDANTS

                                             ORDER

        Before the Court is a Report and Recommendation filed on June 16, 2021, by the Honorable

 Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No.

 24. Judge Bryant Recommends that Plaintiff’s Motion for Emergency Temporary Restraining

 Order and Preliminary Injunction (ECF No. 16) be denied as moot.

        Plaintiff has not filed objections to the Report and Recommendation, and the time to object

 has passed.   See 28 U.S.C. § 636(b)(1).      Upon review, the Court adopts the Report and

 Recommendation (ECF No. 24) in toto.          Accordingly, Plaintiff’s Motion for Emergency

 Temporary Restraining Order and Preliminary Injunction (ECF No. 16) is hereby DENIED.

        IT IS SO ORDERED, this 19th day of August, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
